 

 

Exhibit 10.20

FOURTH WAIVER AGREEMENT TO CREDIT AGREEMENT

This FOURTH WAIVER AGREEMENT TO CREDIT AGREEMENT, dated as of March 22, 2017
(this “Agreement”), is entered into by and among Kadmon Pharmaceuticals, LLC, a
Pennsylvania limited liability company (the “Borrower”),  the guarantors party
hereto and each of the lenders listed on the signature pages hereof under the
heading “LENDERS”.  Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Credit Agreement (defined below).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Perceptive Credit Holdings, LP, as
Collateral Representative, have entered into that certain Credit Agreement,
dated as of August 28, 2015 (as subsequently amended or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Majority Lenders waive Section
8.01(c)

of the Credit Agreement but only to the extent necessary to permit the required
report and opinion of BDO USA LLP  for fiscal year 2016 (the “2016 Annual
Report”) to contain a “going concern” or like qualification, exception or
explanation (the “Specified Qualification”); and

﻿

WHEREAS, upon the request of the Borrower and subject to the terms and
conditions set forth herein, the Majority Lenders have agreed to waive the
requirement set forth in Section 8.01(c) and permit the Specified Qualification
only to the extent applicable to fiscal year 2016.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows.    

Article I
DEFINITIONS

SECTION 1.1. Certain Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“2016 Annual Report” is defined in the second recital.

“Agreement” is defined in the preamble.

“Borrower”  is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Effective Date” is defined in Section 2.1 of this Agreement.



  

--------------------------------------------------------------------------------

 

 

Article II
CERTAIN AMENDMENTS AND MODIFICATION TO the CREDIT AGREEMENT

SECTION 2.1. Partial Waiver of Commitments Under Section 8.01(c).  Effective as
of the date hereof (the “Effective Date”), the Lenders hereby agree to waive the
requirements of Section 8.01(c) of the Credit Agreement to the extent, and only
to the extent, necessary to permit the 2016 Annual Report to contain the
Specified Qualification.

SECTION 2.2. Limited Waiver.  Except as expressly so waived or consented to, as
applicable, the parties hereto expressly acknowledge and agree that (i) all
other terms and provisions of the Credit Agreement and each other Loan Document
shall continue in full force and effect in accordance with its terms and (ii)
any waivers, consents or other modifications set forth in this Agreement are
limited as expressly set forth herein, and shall not be deemed to constitute a
waiver of any Default or Event of Default or any future breach of the Credit
Agreement or any of the other Loan Documents.

Article III
conditions TO EFFECTIVENESS

SECTION 3.1. Conditions to Effectiveness.  This Agreement shall become effective
as of the Effective Date upon satisfaction of the following:

(a) the Lenders shall have received counterparts of this Agreement duly executed
by each of the Obligors and the Lenders party hereto; and

(b) the Lenders shall have received a certificate, dated as of the date hereof
and duly executed and delivered by a Responsible Officer of the Borrower
certifying as to the matters set forth in Articles IV and V hereof.

Article IV
Representations and Warranties

To induce the Lenders to enter into this Agreement,  each Obligor represents and
warrants to the Collateral Representative and the Lenders as set forth below.

SECTION 4.1. Validity, etc.  This Agreement, the Credit Agreement and the other
Loan Documents (both before and after giving effect to this Agreement)
constitute the legal, valid and binding obligation of such Obligor, enforceable
in accordance with its respective terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 4.2. Representations and Warranties, etc.  Immediately prior to, on the
Effective Date and immediately after giving effect to, this Agreement, the
following statements shall be true and correct:



2

--------------------------------------------------------------------------------

 

 

(a) the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b) no Default or Event of Default shall have then occurred and be continuing.

Article V
Confirmation

SECTION 5.1. Guarantees, Security Interest, Continued Effectiveness.  Each
Obligor hereby consents to the modifications made to the Loan Documents pursuant
to this Agreement and hereby agrees that, after giving effect to this Agreement,
each Loan Document to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified in all respects, except that
upon the occurrence of the Waiver Effective Date, all references in such Loan
Documents to the “Credit Agreement”, “Loan Documents”, “thereunder”, “thereof”,
or words of similar import shall mean the Credit Agreement and the other Loan
Documents, as amended or otherwise modified by this Agreement.

Article VI
Miscellaneous

SECTION 6.1. Cross-References.  References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 6.2. Loan Document Pursuant to Credit Agreement.  This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Section 13 thereof.

SECTION 6.3. Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

SECTION 6.4. Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

SECTION 6.5. Governing Law.   This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the law of the State of New York, without regard to principles of conflicts of
laws that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

SECTION 6.6. Full Force and Effect; Limited Waiver and Consent.  Except as
expressly amended hereby, the Obligors each jointly and severally agree that all
of the



3

--------------------------------------------------------------------------------

 

 

representations, warranties, terms, covenants, conditions and other provisions
of the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms.  The amendments, consents and other waivers and
modifications set forth in this Agreement shall be limited precisely as provided
for herein to the provisions expressly amended herein or otherwise modified or
waived hereby and shall not be deemed to be an amendment to, waiver of, consent
to or modification of any other term or provision of the Credit Agreement or any
other Loan Document or of any transaction or further or future action on the
part of any Obligor which would require the consent of the Lenders under the
Credit Agreement, the Credit Agreement or any of the Loan Documents.

SECTION 6.7. No Waiver.  Except as otherwise specified herein, this Agreement is
not, and shall not be deemed to be, a waiver or consent to any Default or Event
of Default, or other non-compliance now existing or hereafter arising under the
Credit Agreement and the other Loan Documents.

[Signature pages to follow]

﻿

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by a Responsible Officer as of the date first above
written.

﻿

borrower:

Kadmon PHARMACEUTICALS, LLC

By:

Name:

Title:

﻿

Guarantors:

Kadmon Corporation, LLC

By:

Name:

Title:

Kadmon Holdings,  INC

By:

Name:

Title:

Kadmon Research Institute, LLC

By:

Name:

Title:

Three rivers research institute i, LLC

By:

Name:

Title:





 

--------------------------------------------------------------------------------

 

 

three rivers biologicS, LLC

By:

Name:

Title:

three rivers global pharma, LLC

By:

Name:

Title:





 

--------------------------------------------------------------------------------

 

 

COLLATERAL REPRESENTATIVE:

﻿

PERceptive credit holdings, Lp

By: Perceptive Credit Opportunities GP, LLC, its general partner

By
Name:
Title:

By
Name:
Title:

﻿





 

--------------------------------------------------------------------------------

 

 

MAJORITY LENDERS:  

﻿

PERceptive credit holdings, Lp

By: Perceptive Credit Opportunities GP, LLC, its general partner

By
Name:
Title:

By
Name:
Title:

﻿



 

--------------------------------------------------------------------------------